UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2137


In Re:   ANTHONY MCQUEEN,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:04-cr-00257-CMH-1; 1:07-cv-00871-CMH)


Submitted:   June 25, 2015                  Decided:    July 1, 2015


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition granted by unpublished per curiam opinion.


Anthony McQueen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony McQueen petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his Fed. R. Civ.

P.   59(e)    motion       to    alter      or   amend     judgment     docketed     on

November 19, 2013.           He seeks an order from this court directing

the district court to act.               Mandamus is a drastic remedy to be

used only in extraordinary circumstances.                        Kerr v. U.S. Dist.

Court, 426 U.S. 394, 402 (1976).

     Our review of the district court’s docket reveals that no

significant action has occurred related to the motion since it

was docketed on November 19, 2013.                   We find that the delay in

acting on McQueen’s motion filed in his 28 U.S.C. § 2255 (2012)

proceeding     is       excessive     and    warrants      granting      a   writ    of

mandamus.      Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir.

1990); In re Funkhouser, 873 F.2d 1076, 1077 (8th Cir. 1989).

Accordingly,       we    grant    McQueen’s      motion    to     proceed    in   forma

pauperis     and    direct      the   district    court     to    act   on   McQueen’s

motion filed in his 28 U.S.C. § 2255 (2012) proceeding within 30

days after the date of this opinion.

     We dispense with oral argument because the facts and legal

contentions    are      adequately       presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    PETITION GRANTED

                                            2